ARNOLD, Judge.
In the record on appeal, deféndant has attempted to group seven assignments of error based on his exception to the judgment. The question before us therefore is whether error of law *201appears on the face of the record proper. See Clark v. Richardson, 24 N.C. App. 556, 211 S.E. 2d 530 (1975) ; Moore v. Strickland, 23 N.C. App. 732, 209. S.E. 2d 830 (1974). The trial court’s findings of fact support the judgment. No error appears on the face of the record. The judgment is
Affirmed.
Judges Martin and Clark concur.